Citation Nr: 1642397	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-24 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for bilateral maxillary and ethmoid sinusitis (claimed as allergic rhinitis).

2.  Entitlement to an initial compensable rating prior to May 20, 2014; and higher than 10 percent thereafter, for thoracic spine dextroscoliosis with lumbar spine levoscoliosis.

3.  Entitlement to an initial compensable rating for cervical spine levoscoliosis.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2011.  He also had an additional 5 years of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted, in pertinent part, service connection for a sinus disability, a thoracolumbar spine disability, and a cervical spine disability.

In a rating decision dated in July 2014, the RO increased the rating for the Veteran's service-connected thoracic spine disability to 10 percent effective May 20, 2014.

The Board notes that on October 7, 2016, the RO issued a statement of the case on the issues of an earlier effective date for the grant of service connection for thoracic spine dextroscoliosis with lumbar spine levoscoliosis, and entitlement to service connection for obstructive sleep apnea, but as of this date the Veteran has not filed a substantive appeal/Form 9 regarding those issues.

The Board further notes that VA medical records dating from May 2014 to July 2015, which contain records pertinent to the Veteran's back and neck (but not his sinus) disabilities, have been associated with the claims file.  The evidence will be addressed by the agency of original jurisdiction (AOJ) while on remand for the back and neck claims.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the sinusitis rating claim and awards a minimum rating of at least 10 percent for the Veteran's service-connected thoracolumbar spine disability since the date of service connection, and addresses the sinusitis rating.  The issues of an initial rating higher than 10 percent for the Veteran's service-connected thoracic spine disability and an initial compensable rating for the Veteran's cervical spine disability are addressed in the remand section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral maxillary and ethmoid sinusitis has not been productive of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, nor more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  The Veteran's service-connected thoracolumbar spine disability has been productive of at least painful motion since the effective date of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for bilateral maxillary and ethmoid sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6513.  

2.  The criteria for an initial disability rating of at least 10 percent for thoracic spine dextroscoliosis with lumbar spine levoscoliosis have been met since August 11, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5237 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II.  Sinusitis

Background and Specific Rating Criteria

As noted in the introduction, in a rating decision dated in June 2012, the RO granted service connection for bilateral maxillary and ethmoid sinusitis (claimed as allergic rhinitis) with a rating of 10 percent effective August 11, 2011.  The Veteran has appealed the assigned rating.  

The Veteran's sinusitis disability has been rated under the chronic maxillary sinusitis provisions of Diagnostic Code 6513 throughout the appeal period, which provides for a zero percent rating when detected by x-ray only, a 10 percent rating on evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 30 percent rating is assigned on evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Facts and Analysis

X-rays in September 2011 show sinusitis, which is contemplated by a zero percent rating.

On VA sinus examination in November 2011, the Veteran complained of interference with breathing through the nose, but denied any purulent discharge from the nose, hoarseness of the voice, pain and crusting.  He also denied taking any medication, and stated that he did not experience any overall functional impairment from his sinus condition.  The Veteran reported experiencing four non-incapacitating episodes per year.  Physical examination found no rhinitis, sinusitis physical therapy polyps, but there was 70 percent nasal obstruction in the right nostril and 80 percent obstruction in the left nostril.  Diagnosis was bilateral maxillary and ethmoid sinusitis.

In May 2014, the Veteran was afforded another VA examination.  During the examination the Veteran reported that he took Claritin as needed.  Physical examination found no obstruction of either nostril due to rhinitis, and no nasal polyps.  The examiner added that the Veteran's sinus disorder did not impact his ability to work.  

Routine treatment during the appeal period reflects the Veteran as denying any sinus-related headaches or sinus pressure, and as presenting with no nasal congestion, rhinorrhea, post-nasal drip or sore throat.  See, e.g., VA primary care records dated in October 2014.

The record contains no lay or medical evidence of any incapacitating episodes of sinusitis at any time during the appeal.  This is the same for radical surgery or near constant sinusitis.  There is insufficient evidence of 6 or more non-incapacitating episodes of sinusitis with purulent discharge/crusting in any 12 month period.  According to the Veteran's own report, he has experienced four non-incapacitating episodes in a year, which is contemplated by the 10 percent rating.  

Without sufficient evidence of this type of impairment, an initial rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  Notably, the Veteran has not submitted lay statements in conjunction with his appeal procedural documents.  To the extent the Veteran's service-connected disability is more akin to allergic rhinitis, the impairment is contemplated by the 10 percent rating that includes obstruction.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  On the other hand, the evidence does not show polyps, which is necessary for a 30 percent rating. 

In sum, the criteria for an initial disability rating higher than 10 percent for bilateral maxillary and ethmoid sinusitis are not met by a preponderance of the evidence and, therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


III.  Thoracolumbar Spine 

Background and Specific Rating Criteria

The RO also granted service connection for thoracic spine dextroscoliosis with lumbar spine levoscoliosis in its June 2012 rating decision, with a zero percent rating effective August 11, 2011.  The Veteran appealed the assigned rating, and in a July 2014 rating decision the RO increased the rating to 10 percent effective May 20, 2014.  The Veteran continues to appeal for a higher rating.  

The Veteran's service-connected thoracolumbar spine disability has been evaluated under the lumbosacral strain provisions of Diagnostic Code 5237 throughout the appeal period, which provides for a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine; and the highest rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Note (2).
 
The rating schedule also includes criteria for evaluating intervertebral disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months; and a rating of 60 percent is warranted requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts and Analysis

Service treatment records chronicle years of treatment, including physical therapy, medication, and multiple prolonged profiles, for mid and lower back pain from 2005 until the Veteran's August 2011 separation from active duty service.  The pain began with the Veteran's deployment in Iraq.  While processing from active duty he applied for service connection.

On VA examination of the lumbar spine in November 2011, the Veteran complained of constant pain and stiffness in the mid back, but denied any fatigue, spasms, decreased motion, paresthesia, numbness, or weakness.  He added that he was unable to vacuum or push a lawn mower due to pain.  The examiner observed that posture and gait were within normal limits and that the Veteran did not require any assistive device for ambulation.

Physical examination found no evidence of radiating pain on movement; and no muscle spasm, tenderness, guarding of movement, or weakness.  Muscle tone and musculature were normal and straight leg raising was negative, and there was no atrophy in the limbs or ankylosis of the thoracolumbar spine.  Range of motion was within normal limits, and there was no additional limitation from pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner added that the Veteran's thoracolumbar spine disability did not affect his usual occupation or activities of daily living.

VA medical records document complaints of and treatment (prescribed medication) for back pain.  See VA primary care provider records dating from May 2014.

On VA spine examination in May 2014, the Veteran denied using any assistive devices.  Range of motion testing found forward flexion to 80 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees; all with "no objective evidence of painful motion."  The examiner added that there was no muscle spasm or guarding resulting in abnormal contour or gait; no ankylosis; and no radiculopathy, neurologic abnormalities, or nerve root involvement; and surmised that the Veteran's thoracolumbar spine (back) condition did not impact his ability to work.

Although the November 2011 VA examination findings were unremarkable, the Veteran nevertheless complained of pain, which has been consistent since service and during the appeal period.  Service treatment records show that this combat veteran has been treated for mid-to-low back pain since his service in Iraq right up until his August 2011 separation from service; with interventions including physical therapy, pain medications, and multiple profiles.  Based on all of the evidence of record, and reconciling the whole recorded history into a consistent picture, the Board finds that the Veteran's service-connected thoracolumbar spine disability has been productive of painful motion throughout the appeal period.  See 38 C.F.R. § 4.2.  The Board accordingly finds that the criteria for an initial disability rating for the Veteran's thoracolumbar spine disability of at least 10 percent have been met since August 11, 2011-the effective date of service connection.  See 38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 202; Burton, 25 Vet. App. 1.

The issue of an initial disability rating higher than 10 percent for the service-connected thoracolumbar spine disability is addressed, below, in the remand portion of this decision.  This intermediary grant of benefits will not prejudice the Veteran.



ORDER

An initial disability rating higher than 10 percent for bilateral maxillary and ethmoid sinusitis is denied.

An initial disability rating of at least 10 percent for thoracic spine dextroscoliosis with lumbar spine levoscoliosis since August 11, 2011, is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

As regards the issues of an initial rating higher than 10 percent for the service-connected thoracolumbar spine disability, and an initial compensable rating for the service-connected cervical spine disability, in August 2015 VA medical records pertinent to the Veteran's neck and back disabilities were associated with the claims file, which was after the July 2014 statement of the case (SOC).  This evidence should be considered on remand.

Additionally, in May 2014 the Veteran was afforded a VA examination of the thoracolumbar and cervical spines; however, range of motion test results in both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, were not reported.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, the May 2014 examiner stated that there was "no objective evidence of painful motion," functional loss (during flare ups or not), or additional limitations after repetitive use of the cervical and thoracolumbar spines, but VA medical records dating from May 2014 to July 2015 document complaints of and show treatment for neck and back pain.  Since the case is being returned the Veteran should be afforded a new VA examination.

On remand, the claims file should be updated with VA treatment records dated since July 2015.  While on remand, the RO should also provide the Veteran an opportunity to identify any outstanding medical records referable to his neck and back problems.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of treatment records referable to his neck and back disabilities, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Update the record to include all of the Veteran's VA medical records dated since July 2015.  

3.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected cervical and thoracolumbar spine disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-rays and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the cervical spine and the thoracolumbar spine in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the cervical and thoracolumbar spines in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the cervical spine and the thoracolumbar spine in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the cervical spine and the thoracolumbar spine in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. State whether there are any objective associated neurological abnormalities.

A complete rationale should be provided for all opinions reached.

4.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board, and consider the evidence received since the last SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


